Citation Nr: 1112774	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2001 and March 2002 to June 2005.  He served in Iraq from March 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent evaluation, a right knee injury, assigning a 10 percent evaluation, a right hand break, assigning a noncompensable evaluation, and a left middle finger dislocation, assigning a noncompensable evaluation, all effective June 19, 2005; and denied service connection for a right ankle sprain.  In June 2008, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected his appeal in May 2009.  His case is currently under the jurisdiction of the VA RO in St. Paul, Minnesota.

In July 2010, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In April 2009, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective June 19, 2005.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  However, a review of the claims file finds no statement of the case was ever issued in response to the June 2008 NOD for the issue of an increased rating for PTSD.  Because the filing of an NOD initiates appellate review, this claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2010, the RO increased the Veteran's initial disability rating for a right knee disability to 30 percent, effective June 19, 2005.  Thereafter, in a May 2010 correspondence, the Veteran's representative indicated that the Veteran was satisfied with the 30 percent initial evaluation, effectively withdrawing his claim for an increased rating for a right knee disability.  As such, this issue is considered withdrawn and will not be discussed any further herein.

In his June 2008 NOD, the Veteran indicated that he now experiences back pain which he believes is the result of limping due to his service-connected right knee disability.  Thus, the issue of entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued a statement of the case addressing an increased initial rating for PTSD in response to the Veteran's June 2008 NOD.  Therefore, the issue of entitlement to an initial rating in excess of 70 percent for PTSD must be remanded to the AMC to issue a statement of the case.  See Manlincon, supra.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for a right ankle disability.

The Veteran contends that his current right ankle disability is the result of his active military service.  Specifically, he asserts that he sprained his right ankle in service and that his current right ankle disability is related to that in-service injury.

The Veteran was afforded a VA examination in August 2006.  The examiner evaluated the Veteran's right ankle and noted his complaints of weakness, stiffness, swelling, redness, instability, locking, fatigue, and lack of endurance.  Although the examiner diagnosed the Veteran with right ankle strain, she did not opine on the etiology of this disability, nor did she address a possible nexus between the Veteran's current right ankle disability and his military service.  In light of this deficiency, the August 2006 VA examiner's opinion is not sufficient to render a decision on the issue of service connection for a right ankle disability.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for a right ankle disability must be remanded for a new VA examination and nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Additionally, as this issue is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to an initial rating in excess of 70 percent for PTSD.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration.

2.  Copies of updated treatment records from the St. Cloud VA Medical Center, covering the period from April 2009, to the present, should be obtained and added to the claims folder.

3.  The Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his right ankle disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the October 2003 in-service diagnosis of a right ankle sprain and the August 2006 VA examination report.

The examiner must state whether the Veteran's currently diagnosed right ankle disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including his in-service right ankle sprain.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a right ankle disability should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).



